DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-13, 15-18, 21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hok et al. [US 20170274768] in view of Fung et al. [US 10213162].
As to claim 1. Hok discloses A transport device with an occupant compartment, comprising: 
a control apparatus, [0030] a steering wheel column, at least one transport device door, [0024] door, at least one safety belt, a vehicle is required to have a safety belt, at least one transport device seat, [0024] driver’s seat, at least one rearview mirror a vehicle is required to have a rearview mirror, at least one displaceable sun visor, [0040] sun visor, and/or a dashboard, [0040] dashboard, 
the transport device further comprising: 
a) at least one sensor, [fig. 4, 0039] sensor 400, for breath gas analysis, [0039], 
b) at least one position locating device, [fig. 4, 0049] auxiliary sensors 414, for determining the distance between the at least one sensor and a front side of the head of an occupant in the occupant compartment, [0050] measure distance between driver’s head and the sensor 506 during an active breath test, and 
c) at least one data processing device, [fig. 4, 0049] CPU, in communication with the at least one sensor, [fig. 4], 
wherein the at least one sensor for breath gas analysis is present on or in the control apparatus, on or in the transport device door, on or in the transport device roof, on or in the safety belt, on or in the transport device seat, on or in the headset, on or in the headrest, on or in the rearview mirror, on or in the sun visor, and/or on or in the dashboard, [0040], and 
wherein the data processing device is in or is able to be brought into operative connection with a device for blocking the transport device and/or with an information output unit, [0035] if the output signal indicating the Breath Alcohol Concentration BrAC above a predetermined set point, the signal is used to disable the operation of a vehicle.
Hok fails to explicitly disclose that the transport device comprises a transport device roof, at least one headset, at least one headrest.
Fung teaches a system in a vehicle comprising a sensor to measure driver’s blood alcohol level, [col. 6, lines 30-34]; wherein the sensor assemblies 120 can include a wearable device [col. 16, lines 7-16] that can be implemented as a headphones, [col. 4, lines 43-46]; wherein the vehicle comprises a roof, [fig. 1] and headrest 132 [fig. 1].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hok with that of Fung so that the system can implement the wearable device of Fung to measure head movement of the driver.

As to claim 2. Hok discloses The transport device according to Claim 1, wherein the at least one sensor for breath gas analysis is adapted and arranged to qualitatively and quantitatively identify at least one substance selected from the group consisting of alcohols, ketones, aldehydes, carboxylic acids, carbon oxides, nitrogen oxides, oxygen, hydrogen, water, and mixtures of these substances, [0039] Breath Alcohol Concentration BrAC.

As to claim 3. Hok discloses The transport device according to Claim 1, wherein the at least one sensor for breath gas analysis is or comprises an alcohol sensor and/or wherein the at least one sensor for breath gas analysis is adapted and arranged to detect engine combustion gases, [0039] Breath Alcohol Concentration BrAC.

As to claim 5. Hok discloses The transport device according to Claim 1, wherein the at least one sensor for breath gas analysis is adapted and arranged to perform a breath gas analysis using a plurality of inhalations or only one inhalation of a compartment occupant of the transport device, this limitation covers all the possible range as the measurement cannot be measured with less than one inhalation.

As to claim 6. Hok discloses The transport device according to Claim 1, wherein the at least one sensor for breath gas analysis is a component of a headset or sensor module, [fig. 4, 0040] sensor 400 comprising auxiliary sensors 414 and the BrAC sensor is contained in an enclosure 401 as a sensor module.

As to claim 7. Hok fails to disclose The transport device according to Claim 1, further comprising at least one sensor for measuring at least one vital sign which is adapted and arranged to determine a pulse, a heart rate, a skin conductance, an oxygenation of the blood, a sweat quantity, and/or a sweat composition of a compartment occupant.
Fung teaches a system in a vehicle comprising a sensor to measure driver’s blood alcohol level, [col. 6, lines 30-34]; wherein the sensor assemblies 120 can include a wearable device [col. 16, lines 7-16] that can be implemented as a headphones, [col. 4, lines 43-46]; wherein the sensor assembly can be used to measure various physiological data including heart rate, [col. 6, lines 30-38].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hok with that of Fung so that the system can further monitor the driver’s health that can affect drivers drowsiness.

As to claim 8. Hok discloses The transport device according to Claim 1, wherein the at least one sensor for breath gas analysis and/or at least one sensor for measuring at least one vital sign is adapted and arranged to perform compartment occupant-specific measurements, [0039] Breath Alcohol Concentration BrAC, [0040] in a vehicle.

As to claim 9. Hok discloses The transport device according to Claim 1, wherein the at least one position locating device for determining the distance between the sensor and the front side of the head of a compartment occupant comprises at least one camera and/or infrared system, [0053].

As to claim 10. Hok discloses The transport device according to Claim 1, further comprising: 
at least one temperature sensor which is adapted and arranged to determine a temperature in the occupant compartment, [0049] temperature sensor, and/or 
at least one humidity sensor which is adapted and arranged to determine a humidity in the occupant compartment and/or moisture in the air exhaled by a compartment occupant, and/or 
at least one flow sensor which is adapted and arranged to determine an airflow in the occupant compartment.

As to claim 11. Hok discloses The transport device according to Claim 1, wherein: the at least one sensor is adapted and arranged to determine measurement values at the beginning of a transport, [0024] measurement start when the driver enters the vehicle, and/or at defined temporal intervals during a transport, of a compartment occupant, and to transmit these values to the data processing device, [0047], and the data processing device is adapted and arranged to compare the measurement values with stored reference values, [0035].

As to claim 12. Hok discloses The transport device according to Claim 1, wherein the data processing device is adapted and arranged to activate the device for blocking the transport device and/or the information output unit upon determining a value which is higher than a stored threshold value, [0035].

As to claim 13. Hok discloses The transport device according to Claim 12, wherein the information output unit is present in the transport device and/or outside of the transport device, [0048].

As to claim 15. Hok discloses The transport device according to Claim 1, wherein the transport device is selected from a group consisting of passenger motor vehicles, cargo motor vehicles, buses, trains/trams, ships, forklifts, airplanes, motorcycles, and agricultural machines, [abs.] vehicle.

As to claim 16. Hok discloses The transport device according to Claim 1, wherein the control apparatus is a steering wheel or steering column, [0030] a steering wheel column.

As to claim 17. Hok discloses The transport device according to Claim 1, comprising: a plurality of sensors for breath gas analysis, [0008] sensors for measuring concentration of gas in air sample.

As to claim 18. Hok discloses The transport device according to Claim 1, comprising: at least one position locating device for determining the distance between the sensor and the front side of the head of the compartment occupant at the control apparatus, [0036, 0050].

As to claim 21. Hok discloses The transport device according to Claim 5, wherein the at least one sensor for breath gas analysis is adapted and arranged to perform a breath gas analysis using only one inhalation of an occupant of the occupant compartment of the transport device, [claim 1] first air sample used for analyzing the BrAC.

As to claim 23. Hok discloses The transport device according to Claim 10, wherein the flow sensor is adapted and arranged to determine the airflow in the occupant compartment if a ventilation or heating device is switched on, the alternative that does not include a flow sensor is elected for examination in claim 10.

As to claim 24. Hok discloses The transport device according to Claim 7, wherein: the at least one sensor for measuring at least one vital sign is adapted and arranged to determine measurement values at the beginning of a transport, [0024] measurement start when the driver enters the vehicle, and/or at defined temporal intervals during a transport, of a compartment occupant, and to transmit these values to the data processing device, [0047],, and the data processing device is adapted and arranged to compare the measurement values with stored reference values, [0035].

As to claim 25. Hok discloses The transport device according to Claim 1, wherein the at least one sensor is adapted and arranged to determine an alcohol concentration at the beginning of a transport, [0024] measurement start when the driver enters the vehicle, and/or at defined temporal intervals during a transport of a compartment occupant, and to transmit these values to the data processing device, [0047], wherein the data processing device is adapted and arranged to compare the measurement values with stored reference values, [0035].

Claim(s) 4, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hok in view of Fung as applied to claim 1 above, further in view of Taguchi et al. [US 20100025585].
As to claim 4. The combination of Hok and Fung fails to disclose The transport device according to Claim 1, wherein the at least one sensor for breath gas analysis is adapted and arranged to determine a breathing rhythm, an inhalation depth, and a breathing frequency of an occupant in the occupant compartment of the transport device.
Taguchi teaches a gas detecting method and apparatus implemented in a vehicle, [0016] wherein the system measures breath rhythm, [0041]; wherein the detector is attached to the steering column of the driver’s compartment, [0115].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hok and Fung with that of Taguchi so that the system can determine the amount of blood alcohol accurately.

As to claim 19. The combination of Hok and Fung fails to disclose The transport device according to Claim 1, wherein the at least one sensor for breath gas analysis is adapted and arranged to qualitatively and quantitatively identify ethanol and/or acetone.
Taguchi teaches a gas detecting method and apparatus implemented in a vehicle, [0016] wherein the system measures breath rhythm, [0041]; wherein the detector measures the eathanol concentration in the breath, [0048].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hok and Fung with that of Taguchi so that the system can determine the amount of blood alcohol accurately.

As to claim 20. The combination of Hok and Fung fails to disclose The transport device according to Claim 4, wherein the at least one sensor for breath gas analysis is adapted and arranged to determine the breathing rhythm, the inhalation depth, and the breathing frequency of an occupant in the occupant compartment at the control apparatus.
Taguchi teaches a gas detecting method and apparatus implemented in a vehicle, [0016] wherein the system measures breath rhythm, [0041]; wherein the detector is attached to the steering column of the driver’s compartment, [0115].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hok and Fung with that of Taguchi so that the system can determine the amount of blood alcohol accurately.

Claim(s) 14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hok in view of Fung as applied to claim 1 above, further in view of Durie et al. [US 20170263120].
As to claim 14. The combination of Hok and Fung fails to disclose The transport device according to Claim 1, further comprising at least one camera unit which is adapted and arranged for facial recognition of a driver of the transport device and/or of at least one occupant in the transport device and/or for recognizing a position of the mouth and/or nose of an occupant of the occupant compartment relative to the at least one sensor.
Durie teaches a camera 14 as an identification device using a facial recognition system, [0202]; wherein the system detects a breath alcohol level of the driver, [0206].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hok and Fung with that of Durie so that the alcohol level measurement can be tracked for a specific driver.

As to claim 26. Hok discloses The transport device according to Claim 14, wherein the at least one camera unit is in operative connection with the data processing device, [0049].

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hok in view of Fung as applied to claim 1 above, further in view of Goldstein et al. [US 6479019].
As to claim 22. The combination of Hok and Fung fails to disclose The transport device according to Claim 1, wherein the at least one sensor for breath gas analysis is a component of a headset or sensor module which is reversibly removable from the control apparatus, the transport device door, the transport device roof, the safety belt, the transport device seat, the headrest, the rearview mirror, the sun visor, and/or the dashboard.
Goldstein teaches a sensor for a target gas in a breath sample wherein the sensor assembly is a removable member or a larger diagnostic assembly, [col. 7, lines 53-58].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Hok and Fung with that of Goldstein so that the system can easily be replaced in case of a failure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688